DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-23 are presented for examination. 

Response to Arguments
3.	Applicant’s arguments filed on 04/18/2022 with respect to claims 1-19, 21, and 22 have been considered but are moot in view of the new ground(s) of rejection.

Previously Allowable Subject Matter
4.	The office action dated on 11/16/2021 indicates that claims 7-9, 12, 21, and 22 are allowed. But based on the applicant’s amendment filed on 04/18/2022, claims 7-9,12, 21, and 22 have been rejected. See the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 1-18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 1, the claim recites "transmitting a negative acknowledgement (NACK) signal based on the packet not having been properly received." The claim doesn’t recite that” the packet not having been properly received” previously in order to transmit a negative acknowledgement (NACK) signal based on the packet not having been properly received, (emphasis added). Therefore, this feature is an ambiguous and renders these claim unclear. 
In regards to claims 15, 21, and 22, the claims recite similar limitation of claim 1. Therefore is rejected for the same reason of claim 1. Also claims 21 and 22 recite “transmitting a negative acknowledgement (NACK) signal including a recommended action to enable the transmitting STA to remediate a reception failure cause which includes an indication to increase transmit power in based on a Physical Layer Convergence Protocol (PLCP) header of the packet not having been decoded properly and a high power level not having been detected during reception of the packet; or transmitting a negative acknowledgement (NACK) signal including a recommended action to enable the transmitting STA to remediate a reception failure cause which includes an indication to immediately retransmit the packet  based on a PLCP header of the packet not having been decoded properly.” It is not clear whether the two instances of “a negative acknowledgement (NACK) signal,” “ a recommended action,” “a reception failure,” “a Physical Layer Convergence Protocol (PLCP),” and “ a high power level” refer to the same “a negative acknowledgement (NACK) signal,” “ a recommended action,” “a reception failure,” “a Physical Layer Convergence Protocol (PLCP),” and “ a high power level” or two “a negative acknowledgement (NACK) signal,” “ a recommended action,” “a reception failure,” “a Physical Layer Convergence Protocol (PLCP),” and “ a high power level.” Emphasis added.” Please clarify.
Dependent claims 2-14, 16-18, and 20 depend from the base claims and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.         Claims 1-8, 10, 11, and 13-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Quan et al. (US.PN: 2013/0176864) "herein after as Quan."

As per claim 1:
	Quan teaches or discloses a method for use in an IEEE 802.11 station (STA) (see paragraph [0027], herein The system 100 includes a first wireless device 110 connected to a second wireless device 140 via a wireless network 130 (e.g., an Institute of Electrical and Electronics Engineers (IEEE) 802.11ah wireless network, a wireless local area network (WLAN) compliant with an IEEE 802.11 protocol, and Fig. 1)), the method comprising : receiving a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0029], herein During operation, the first wireless device 110 (e.g., an IEEE 802.11ah sensor or other devices having a low duty cycle) may transmit a first packet 132 to the second wireless device 140 (e.g., another IEEE 802.11ah device or a non-IEEE 802.11ah device) using a first modulation and coding scheme (MCS) and at a first transmit power level, and Fig. 1); transmitting a negative acknowledgement (NACK) signal based on the packet not having been properly received (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet),wherein the NACK signal includes an indication of a recommended action to enable the transmitting STA to remediate a reception failure cause (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet, where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level)).

	As per claim 2:
	Quan teaches that wherein the NACK signal is based on a Physical Layer Convergence Protocol (PLCP) header of the packet not having been decoded properly (see paragraph [0009], herein where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level). To illustrate, the receiver may determine an error in response to decoding a physical layer (PHY) preamble of a packet but not the remainder of the packet).

	As per claim 3:
	Quan teaches that wherein the NACK signal is based a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet (see paragraph [0064], herein if the ACK packet 134 or the NACK packet 136 is not received at the first wireless device (e.g., within a predetermined time period), the first wireless device may retransmit the first packet 132 at an increased power level when the transmit power level is less than the maximum transmit power level).

	As per claim 4:
	Quan teaches that performing a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet based on the CSMA wireless medium being busy (see paragraph [0065], herein Embodiments described herein may also be used with respect to a request to send (RTS)/clear to send (CTS) scenario. For example, a CTS message may include a MCS/power change indicator (as described with reference to the ACK packet 134 of FIG. 1), where the MCS/power change indicator instructs a transmitter to choose a higher or lower MCS/power than the MCS/power used to transmit a previous RTS message).

	As per claim 5:
	Quan teaches that determining whether there was a sudden power level change during reception of the signal based on the CSMA wireless medium not being busy (see paragraph [0065], a CTS message may include a MCS/power change indicator (as described with reference to the ACK packet 134 of FIG. 1), where the MCS/power change indicator instructs a transmitter to choose a higher or lower MCS/power than the MCS/power used to transmit a previous RTS message. Thus, embodiments described herein may be used to perform fast MCS control using one bit of a CTS message and/or fast power control using one bit (e.g., the same bit as for MCS control or a different bit) of the CTS message).
	
	As per claim 6:
	Quan teaches that performing a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet based on a sudden power level change during reception of the signal (see paragraph [0065], herein Embodiments described herein may also be used with respect to a request to send (RTS)/clear to send (CTS) scenario. For example, a CTS message may include a MCS/power change indicator (as described with reference to the ACK packet 134 of FIG. 1), where the MCS/power change indicator instructs a transmitter to choose a higher or lower MCS/power than the MCS/power used to transmit a previous RTS message. Thus, embodiments described herein may be used to perform fast MCS control using one bit of a CTS message and/or fast power control using one bit (e.g., the same bit as for MCS control or a different bit) of the CTS message).
As per claim 7:           Quan teaches that including, in the recommended action in the NACK signal, an indication to decrease a modulation and coding scheme (MCS), based on an MCS of a frame body of the packet being greater than the MCS of a preamble of the packet (see paragraph [0034], herein when the error is caused by the channel condition, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to decrease the first MCS, increase the first transmit power level, or any combination thereof).
As per claim 8:           Quan teaches that including, in the recommended action in the NACK signal, an indication to increase transmit power, based on a modulation and coding scheme (MCS) of a frame body of the packet being greater than an MCS of a preamble of the packet (see paragraph [0053], herein when the error is caused by the channel condition, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to decrease the first MCS, increase the transmit power level, or any combination thereof. When the error is caused by the collision, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to maintain the first MCS and the transmit power level. Alternately, the first wireless device 110 may update the MCS and/or the transmit power level even when the error was caused by a collision).
	As per claim 10:
	Quan teaches that on condition that the PLCP header of the packet is not decoded properly, determining whether a high power level was observed during reception of the packet (see paragraph [0009], herein the receiver may determine an error in response to decoding a physical layer (PHY) preamble of a packet but not the remainder of the packet, and the receiver may determine whether the decoding error was due to poor channel conditions or due to a collision. The receiver may indicate the cause of the decoding error in the NACK packet, and the transmitter may selectively increase, decrease, or maintain its MCS and/or transmission power level in response to the indicated cause of the decoding error).
	
	As per claim 11:
	Quan teaches that including, in the recommended action in the NACK signal, an indication to increase transmit power, based on a high power level not being observed during reception (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet, where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level)).  

	As per claim 13:
	Quan teaches that sending a reporting and measurement capability message to the STA (see paragraph [0007], herein the receiver may estimate a second MCS based on a signal characteristic (e.g., signal to noise ratio (SNR), signal to interference plus noise ratio (SINR), and/or received signal strength indication (RSSI)) that is derived from the received packet).

	As per claim 14:
	Quan teaches that sending a reporting and measurement reporting message to the transmitting STA (see paragraph [0007], herein when the second MCS is greater than the first MCS, the receiver may send an acknowledgement (ACK) packet to the transmitter, where the ACK packet includes bit(s) (e.g., a MCS change indicator) instructing the transmitter to increase its MCS).
	
	As per claim 15:
	Quan teaches or discloses an IEEE 802.11 station (STA) comprising (see paragraph [0027], herein The system 100 includes a first wireless device 110 connected to a second wireless device 140 via a wireless network 130 (e.g., an Institute of Electrical and Electronics Engineers (IEEE) 802.11ah wireless network, a wireless local area network (WLAN) compliant with an IEEE 802.11 protocol, and Fig. 1)): a receiver configured to receive a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (CSMA) wireless medium from a transmitting STA (see paragraph [0029], herein During operation, the first wireless device 110 (e.g., an IEEE 802.11ah sensor or other devices having a low duty cycle) may transmit a first packet 132 to the second wireless device 140 (e.g., another IEEE 802.11ah device or a non-IEEE 802.11ah device) using a first modulation and coding scheme (MCS) and at a first transmit power level, and Fig. 1); a transmitter configured to transmit a negative acknowledgement (NACK) signal based on the packet not having been properly received (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet), wherein the NACK signal includes including  and an indication of a recommended action to enable the transmitting STA to remediate a  reception failure cause (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet, where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level)).

	As per claim 16:
	Quan teaches that wherein the NACK signal is based on a Physical Layer Convergence Protocol (PLCP) header of the packet is decoded properly (see paragraph [0009], herein where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level). To illustrate, the receiver may determine an error in response to decoding a physical layer (PHY) preamble of a packet but not the remainder of the packet).

	As per claim 17:
	Quan teaches that wherein the NACK signal is based a clear channel assessment (CCA) after a length of time indicated in the PLCP header of the packet (see paragraph [0064], herein if the ACK packet 134 or the NACK packet 136 is not received at the first wireless device (e.g., within a predetermined time period), the first wireless device may retransmit the first packet 132 at an increased power level when the transmit power level is less than the maximum transmit power level).

	As per claim 18:
	Quan teaches that wherein the STA is further configured to perform a Request to Send/Clear to Send (RTS/CTS) procedure to reserve a transmit opportunity (TXOP) for retransmission of the packet (see paragraph [0065], herein Embodiments described herein may also be used with respect to a request to send (RTS)/clear to send (CTS) scenario. For example, a CTS message may include a MCS/power change indicator (as described with reference to the ACK packet 134 of FIG. 1), where the MCS/power change indicator instructs a transmitter to choose a higher or lower MCS/power than the MCS/power used to transmit a previous RTS message. Thus, embodiments described herein may be used to perform fast MCS control using one bit of a CTS message and/or fast power control using one bit (e.g., the same bit as for MCS control or a different bit) of the CTS message).

	As per claim 19:
	Quan teaches or discloses a method for use in a station (STA), the method comprising (see abstract, and Fig. 1): transmitting, by a transmitting STA, a packet via a carrier sense multiple access (CSMA) wireless medium to a receiving STA (CSMA) wireless medium from a transmitting STA (see paragraph [0029], herein During operation, the first wireless device 110 (e.g., an IEEE 802.11ah sensor or other devices having a low duty cycle) may transmit a first packet 132 to the second wireless device 140 (e.g., another IEEE 802.11ah device or a non-IEEE 802.11ah device) using a first modulation and coding scheme (MCS) and at a first transmit power level, and Fig. 1); receiving a negative acknowledgement (NACK) signal including a recommended action to enable the transmitting STA to remediate a reception failure cause (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet); and remediating the reception 

failure cause based on the recommended action (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet, where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level)); and retransmitting the packet via the CSMA wireless medium (see paragraph [0053], herein the NACK packet 136 may include a bit indicating whether the decoding error was due to poor channel conditions (in which case the first wireless device 110 may change the first MCS and/or the first transmit power level) or a collision (in which case the first wireless device 110 may retry transmission while maintaining the first MCS and the first transmit power level)).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 9, 12, 21 and 22  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Quan in view of Sampath et al. (US.PN: 2014/0126580) "herein after as Sampath."
As per claim 9:            Quan does not explicitly teach including, in the recommended action in the NACK signal, an indication to perform a mixed retransmission that includes retransmitting an aggregated medium access control (MAC) protocol data unit (A-MPDU), based on a modulation and coding scheme (MCS) of a frame body of the packet being greater than the MCS of a preamble of the packet.            However, Sampath in analogous art including, in the recommended action in the NACK signal, an indication to perform a mixed retransmission that includes retransmitting an aggregated medium access control (MAC) protocol data unit (A-MPDU), based on a modulation and coding scheme (MCS) of a frame body of the packet being greater than the MCS of a preamble of the packet (see paragraph [0065], herein the packet 320 can include a physical layer (PHY) preamble including the destination address. In some embodiments, the retransmission of error-correction information may be applied to aggregated MPDUs (A-MPDUs) where at least one MPDU has been correctly decoded, so that the address was correctly received. In various embodiments, all MPDUs in an A-MPDU can have same destination address, so the RX STA 310 can obtain the address by decoding a single MPDU).            Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Quan as combined with the teachings of Sampath by including an indication to perform a mixed retransmission that includes retransmitting an aggregated medium access control (MAC) protocol data unit (A-MPDU), based on a modulation and coding scheme (MCS) of a frame body of the packet being greater than the MCS of a preamble of the packet.            This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the including an indication to perform a mixed retransmission that includes retransmitting an aggregated medium access control (MAC) protocol data unit (A-MPDU), based on a modulation and coding scheme (MCS) of a frame body of the packet being greater than the MCS of a preamble of the packet would have improved communication efficiency.
As per claim 12:             Quan does not explicitly teach including, in the recommended action in the NACK signal, an indication to immediately retransmit the packet, based on Short Training Field (STF) and/or Long Training Field (LTF) correlations being observed during reception of the packet.            However, Sampath in analogous art teaches  including, in the recommended action in the NACK signal, an indication to immediately retransmit the packet, based on Short Training Field (STF) and/or Long Training Field (LTF) correlations being observed during reception of the packet (see paragraph [0083], herein the RX STA 210 and/or 310 to store the received MPDUs (e.g., at blocks 245 and/or 365), the MPDU can be delimited with robust delimiters, using techniques similar to the robust addressing and robust sequencing described above. In an embodiment, aggregated PPDUs (A-PPDUs) can be used. In various embodiments, A-PPDUs can include one or more of an STF, a long training field (LTF), a SIG field, and a plurality of PSDUs. In some embodiments, each PSDU can include a separate STF and/or LTF).            Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Quan as combined with the teachings of Sampath by including an indication to immediately retransmit the packet, based on Short Training Field (STF) and/or Long Training Field (LTF) correlations being observed during reception of the packet.            This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized including an indication to immediately retransmit the packet, based on Short Training Field (STF) and/or Long Training Field (LTF) correlations being observed during reception of the packet would have improved communication efficiency.
As per claim 21:            Quan substantially teaches or discloses a method for use in an IEEE 802.11 station (STA) (see paragraph [0027], herein The system 100 includes a first wireless device 110 connected to a second wireless device 140 via a wireless network 130 (e.g., an Institute of Electrical and Electronics Engineers (IEEE) 802.11ah wireless network, a wireless local area network (WLAN) compliant with an IEEE 802.11 protocol, and Fig. 1)), the method comprising: receiving a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0029], herein During operation, the first wireless device 110 (e.g., an IEEE 802.11ah sensor or other devices having a low duty cycle) may transmit a first packet 132 to the second wireless device 140 (e.g., another IEEE 802.11ah device or a non-IEEE 802.11ah device) using a first modulation and coding scheme (MCS) and at a first transmit power level, and Fig. 1); transmitting a negative acknowledgement (NACK) signal including a recommended action to enable the transmitting STA to remediate a reception failure cause which includes an indication to increase transmit power in based on a Physical Layer Convergence Protocol (PLCP) header of the packet not having been decoded properly and a high power level not having been detected during reception of the packet (see paragraph [0034], herein the second wireless device 140 may not successfully decode the first packet 132 sent by the first wireless device 110 and may send a negative acknowledgement (NACK) packet 136 to the first wireless device 110. For example, the second wireless device 140 may determine whether an error detected during decoding of the first packet 132 is caused by a channel condition or a collision and may send the NACK packet 136 to the first wireless device 110 based on the determination. When the error is caused by the channel condition, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to decrease the first MCS, increase the first transmit power level, or any combination thereof. When the error is caused by the collision, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to maintain the first MCS and the first transmit power level, and Fig. 1); or transmitting a negative acknowledgement (NACK) signal including a recommended action to enable the transmitting STA to remediate a reception failure cause which includes an indication to immediately retransmit the packet  based on a PLCP header of the packet not having been decoded properly (see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative 
acknowledgement (NACK) packet, where the NACK packet includes a bit indicating whether the decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level, and paragraph [0037]), and Fig. 3).            Quan does not teach a Short Training Field (STF) and/or Long Training Field (LTF) correlations having been detected during reception of the packet.            However, Sampath in analogous art teaches a Short Training Field (STF) and/or Long Training Field (LTF) correlations having been detected during reception of the packet (see paragraph [0083], herein the RX STA 210 and/or 310 to store the received MPDUs (e.g., at blocks 245 and/or 365), the MPDU can be delimited with robust delimiters, using techniques similar to the robust addressing and robust sequencing described above. In an embodiment, aggregated PPDUs (A-PPDUs) can be used. In various embodiments, A-PPDUs can include one or more of an STF, a long training field (LTF), a SIG field, and a plurality of PSDUs. In some embodiments, each PSDU can include a separate STF and/or LTF).            Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of  Quan as combined with the teachings of Sampath by including the Short Training Field (STF) and/or Long Training Field (LTF) correlations having been detected during reception of the packet.            This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the Short Training Field (STF) and/or Long Training Field (LTF) correlations having been detected during reception of the packet would have improved communication efficiency.
As per claim 22:            Quan substantially teaches or discloses an IEEE 802.11 station (STA) comprising (see paragraph [0027], herein The system 100 includes a first wireless device 110 connected to a second wireless device 140 via a wireless network 130 (e.g., an Institute of Electrical and Electronics Engineers (IEEE) 802.11ah wireless network, a wireless local area network (WLAN) compliant with an IEEE 802.11 protocol, and Fig. 1)): a receiver configured to receive a packet within a received signal via a carrier sense multiple access (CSMA) wireless medium from a transmitting STA (see paragraph [0029], herein During operation, the first wireless device 110 (e.g., an IEEE 802.11ah sensor or other devices having a low duty cycle) may transmit a first packet 132 to the second wireless device 140 (e.g., another IEEE 802.11ah device or a non-IEEE 802.11ah device) using a first modulation and coding scheme (MCS) and at a first transmit power level, and Fig. 1); a processor configured to determine whether the packet was properly received within the received signal by performing at least one of a plurality of checks (see paragraph [0015], herein an apparatus includes a processor and a memory storing instructions executable by the processor to detect receipt of a packet transmitted from a wireless device, the packet indicating a first modulation and coding scheme (MCS) and transmitted at a transmit power level), the at least one of a plurality of checks including determining whether a Physical Layer Convergence Protocol (PLCP) header of the packet is decoded properly (see paragraph [0009], herein the receiver may determine an error in response to decoding a physical layer (PHY) preamble of a packet but not the remainder of the packet, and the receiver may determine whether the decoding error was due to poor channel conditions or due to a collision. The 

receiver may indicate the cause of the decoding error in the NACK packet); a transmitter configured to transmit a negative acknowledgement (NACK signal indicating a recommended action to enable the transmitting STA to remediate a reception failure cause which  includes an indication to increase transmit power, based on the PLCP header not having been decoded properly and a high power level not having been detected during reception of the packet (see paragraph [0034], herein the second wireless device 140 may not successfully decode the first packet 132 sent by the first wireless device 110 and may send a negative acknowledgement (NACK) packet 136 to the first wireless device 110. For example, the second wireless device 140 may determine whether an error detected during decoding of the first packet 132 is caused by a channel condition or a collision and may send the NACK packet 136 to the first wireless device 110 based on the determination. When the error is caused by the channel condition, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to decrease the first MCS, increase the first transmit power level, or any combination thereof. When the error is caused by the collision, the NACK packet 136 may instruct the first wireless device 110 (or the first wireless device 110 may elect) to maintain the first MCS and the first transmit power level, and Fig. 1); and the transmitter configured to transmit a negative acknowledgement (NACK signal indicating a recommended action to enable the transmitting STA to remediate the reception failure cause which  includes an indication to immediately retransmit the packet based on the PLCP header not having been decoded properly and that a high power level was detected during reception of the packet(see paragraph [0009], herein when the receiver cannot successfully decode a transmitted packet, the receiver may send a negative acknowledgement (NACK) packet, where the NACK packet includes a bit indicating whether the 

decoding error was due to poor channel conditions (in which case the transmitter should change MCS and/or transmit power level) or a collision (in which case the transmitter should retry transmission while maintaining the MCS and the transmit power level, and paragraph [0037]), and Fig. 3).            Quan does not teach short training field (STF) and/or long training field (LTF) correlations were detected during reception of the packet.            However, Sampath in analogous art teaches short training field (STF) and/or long training field (LTF) correlations were detected during reception of the packet (see paragraph [0083], herein the RX STA 210 and/or 310 to store the received MPDUs (e.g., at blocks 245 and/or 365), the MPDU can be delimited with robust delimiters, using techniques similar to the robust addressing and robust sequencing described above. In an embodiment, aggregated PPDUs (A-PPDUs) can be used. In various embodiments, A-PPDUs can include one or more of an STF, a long training field (LTF), a SIG field, and a plurality of PSDUs. In some embodiments, each PSDU can include a separate STF and/or LTF).            Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Quan as combined with the teachings of Sampath by short training field (STF) and/or long training field (LTF) correlations were detected during reception of the packet.            This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized Short Training Field (STF) and/or Long Training Field (LTF) correlations having been detected during reception of the packet would have improved communication efficiency.


Allowable Subject Matter
8.	Claims 20 and 23 are allowed. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112